Citation Nr: 1523193	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-11 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981; and from January 2003 to January 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim of entitlement to service connection for sleep apnea.  A November 2011 decision confirmed and continued this denial. 

The Board notes that on March 10, 2014, a Statement of the Case (SOC) was mailed to the Veteran for issues including an increased rating for right upper extremity radiculopathy and degenerative disc disease of the cervical spine.  The Veteran submitted a statement dated March 14, 2014, which was received by VA on March 17, 2014, in which he noted that he was being treated for degenerative disc disease of the cervical spine and that side effects included stiffness of the neck, numbness of the arm and fingers and migraine headaches with loss of balance and that therefore he was seeking an increase in his current disability compensation.  He also noted various medications he was taking.  A Formal VA Form 9 Substantive appeal was never submitted by the Veteran and the Board finds for the foregoing reasons that the March 2014 statement cannot be inferred to be a Substantive Appeal.  

Under 38 C.F.R. §20.202 "the Board will construe such arguments in a liberal manner for the purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination."  Here, even when using liberal construction, the Board finds that the Veteran's statements are not a Substantive Appeal.  In the Veteran's statement he does not allege errors of fact or law that the AOJ has made in the SOC or rating decision, or reference an ongoing appeal, but instead complains that his service-connected disabilities have worsened, which is more like a claim for an increased rating, which the AOJ treated as such.  Furthermore, with his SOC the Veteran was sent a letter with express, unambiguous instructions on how to perfect 

an appeal, as well as an inclosed VA Form 9 Substantive Appeal for him to fill out.  The Veteran declined to do so and has not asserted that the document was filed in lieu of a VA Form 9.  Moreover, the AOJ has not indicated to the Veteran that the issues are on appeal and closed out the appeal on the Veterans Appeals Control and Locator System (VACOLS).  For the above reasons, the Board has declined to treat the March 2014 statement by the Veteran as a Substantive Appeal. 

In June 2014, the Veteran testified before the undersigned acting Veterans Law Judge at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDINGS OF FACT

Sleep apnea is etiologically related to the Veteran's active duty service. 


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his sleep apnea had its onset during his most recent period of active service and has continued ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), current disability, the record shows that the Veteran has a current diagnosis of sleep apnea, which was diagnosed in June 2010 by a VA medical center (VAMC) doctor after a sleep study.  Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease and injury, service treatment records are negative for any findings or complaints related to a sleep disorder.  The Veteran, however, has submitted multiple lay statements from himself and his wife.  On the Veteran's January 2012 Notice of Disagreement he stated that during active duty he was tired a lot, and other soldiers would bang on the wall because of his loud snoring.  In his May 2012 VA Form 9 the Veteran again reiterated feeling tired and snoring loudly during service and that his wife would have to wake him at night after he stopped breathing, but he also stated that he did not go a doctor at the time because he was not aware of what sleep apnea was.  

In August 2012, the Veteran's wife submitted a statement that she first noticed her husband's sleeping patterns in March 2004; and that she would be awakened by his loud snoring.  She also stated she would observe him losing his breath, as well as coughing, choking, and gasping for air while sleeping.  She also stated the Veteran would always complain of being tired and not feeling well rested, and that he would fall asleep while sitting up.  

The Board notes that the Veteran and his wife are competent to give evidence about what they experienced; and sleep problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  The Veteran's contentions, and the observations from his wife, have been consistent throughout the appeal period.  Therefore, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the relevant evidence includes opinions from two VA clinicians, as well as evidence of symptoms in service and thereafter.

In July 2006, six months after leaving service, the Veteran was seen by a Dr. A.S.P. who noted the Veteran was a "heroic snorer at times."

In July 2010, the VAMC director of sleep medicine submitted a statement that he had reviewed the Veteran's military medical records and noted he had documented snoring within one year of discharge from service.  The clinician opined that based on this supportive documentation it was very likely that the Veteran's symptoms of snoring back then were the same as the symptoms of his current diagnosis of obstructive sleep apnea.  

In April 2014, a VA examiner filled out a disability benefits questionnaire for the Veteran, but did not interview him in person, because the examiner felt existing medical evidence provided sufficient information.  The examiner opined that the Veteran's sleep apnea was diagnosed after service and sleep apnea is a specific condition with established diagnostic criteria that is not diagnosed by a complaint of fatigue, tiredness, sleepiness, or snoring.  The examiner noted that snoring is not sleep apnea and that the vast majority of snorers do not have sleep apnea, therefore he opined that it is less likely as not that the Veteran's apnea was incurred in or caused by service.  See addendum dated April 8, 2014.  The physician noted that sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate and that risk factors including a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption and the use of certain medication and drugs.  No event or exposure in military service causes sleep apnea.  

The Board finds that the opinion of the VAMC Director of Sleep Disorders is highly probative.  The opinion is consistent with the other evidence of record including the Veteran's lay history and wife's statements, and is supported by a rationale that notes medical evidence within a year of service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  When viewed in the context of the competent and credible lay assertions regarding the onset of the Veteran's sleep apnea symptoms in service and the continuance of such symptoms since service discharge until the disorder was formally diagnosed, the Board finds that all of the requirements for the grant of service connection for sleep apnea have been met.  Specifically, the Veteran has a current diagnosis of sleep apnea, the symptoms of which have been shown to have their onset during service, and medical evidence shows a connection between the current diagnosis and the symptoms which began in service and were clinically noted shortly after discharge.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to his contentions that he has had apnea since service.  Although the April 2014 VA examiner provided a negative nexus opinion, given the reasons cited above and the fact that the Veteran was ultimately diagnosed as having sleep apnea once an overnight polysomnography was conducted in January 2010, the Board finds the evidence is at least in equipoise; and the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for sleep apnea.  38 C.F.R. §§ 3.102 (2014).  




ORDER

Service connection for sleep apnea is granted. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


